IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44561

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 534
                                               )
       Plaintiff-Respondent,                   )   Filed: August 2, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
LAMAR TISSIDIMIT,                              )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Bruce L. Pickett, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Lamar Tissidimit pleaded guilty to felony driving under the influence, Idaho Code § 18-
8004. The district court imposed a unified seven-year sentence, with four years determinate, and
placed Tissidimit on a term of probation. Tissidimit admitted to violating the terms of the
probation, and the district court consequently revoked probation and ordered execution of a
modified unified six-year sentence, with three years determinate. Tissidimit filed an Idaho
Criminal Rule 35 motion, which the district court denied. Tissidimit appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                               1
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of an I.C.R. 35 motion cannot be used as a vehicle to review the underlying sentence
absent the presentation of new information. Id. Because no new or additional information in
support of Tissidimit’s I.C.R. 35 motion was presented, the district court did not abuse its
discretion. For the foregoing reasons, the district court’s order denying Tissidimit’s I.C.R. 35
motion is affirmed.




                                                2